Exhibit 10(b)
 
 


PENSION EQUALIZATION PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective January 1, 2009)


Certificate of Amendment


Amendment No. 3


THIS INSTRUMENT, executed this 19th day of June, 2013, constitutes the Third
Amendment of the Pension Equalization Plan of Entergy Corporation and
Subsidiaries (As Amended and Restated Effective January 1, 2009) (the “Plan”).


All capitalized terms used in this document shall have the meanings assigned to
them in the Plan, unless otherwise defined in this Third Amendment.


Pursuant to Section 8.01 of the Plan, and in accordance with the Resolutions of
the Personnel Committee of the Board of Directors adopted at its meeting of May
2, 2013, the Plan is hereby amended as follows:


1.  
New subsections (3) and (4) are added to Section 302(e) of the Plan, to read as
follows:



 
(3)
Participant engages in any employment (without the prior written consent of his
last System Company employer) either individually or with any person,
corporation, governmental agency or body, or other entity in competition with,
or similar in nature to, any business conducted by any System Company at any
time within the two-year period commencing at Retirement, Separation from
Service, or other termination of employment, as applicable, where such competing
employer is located in, or servicing in any way customers located in, those
parishes and counties in which any System Company services customers during the
two-year period; or



 
(4)
Participant, other than as authorized by a System Company, or as required by
law, or as necessary for the Participant to perform his duties for a System
Company employer, divulges, communicates or uses to the detriment of the
Employer or the System, or uses for the benefit of any other person or entity,
or misuses in any way, any confidential or proprietary information or trade
secrets of the Employer or the System, including without limitation non-public
financial information, know-how, formulas, or other technical data.  Disclosure
of information pursuant to subpoena, judicial process, or request of a
governmental authority shall not be deemed a violation of this provision,
provided that the Participant gives the System Company immediate notice of any
such subpoena or request and filly cooperates with any action by System Company
to object to, quash, or limit such request.



Except as amended hereby, the Plan shall remain in full force and effect.
IN WITNESS WHEREOF, the Personnel Committee of the Board of Directors has caused
this Third Amendment to the Pension Equalization Plan of Entergy Corporation and
Subsidiaries (As Amended and Restated Effective January 1, 2009) to be executed
by its duly authorized representative on the day, month and year set forth
above.
 

 
ENTERGY CORPORATION
PERSONNEL COMMITTEE
through the undersigned duly authorized representative
 

 


/s/ E. Renae
Conley                                                                                  
     E. Renae Conley
     Executive Vice-President
     Human Resources and Administration

